UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2016 Item 1: Schedule of Investments Vanguard Treasury Money Market Fund Schedule of Investments (unaudited) As of November 30, 2016 Face Market Maturity Amount Value Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (104.5%) United States Treasury Bill 0.240%–0.290% 12/1/16 659,141 659,141 United States Treasury Bill 0.118%–0.285% 12/8/16 811,782 811,739 United States Treasury Bill 0.375% 12/15/16 868,000 867,873 United States Treasury Bill 0.274%–0.322% 12/22/16 336,304 336,245 United States Treasury Bill 0.221%–0.366% 12/29/16 1,074,257 1,074,068 United States Treasury Bill 0.300%–0.302% 1/5/17 487,996 487,853 United States Treasury Bill 0.350%–0.360% 1/12/17 738,556 738,246 United States Treasury Bill 0.340% 1/19/17 514,000 513,762 United States Treasury Bill 0.340%–0.343% 1/26/17 2,400,151 2,398,876 United States Treasury Bill 0.353%–0.475% 2/2/17 531,700 531,366 United States Treasury Bill 0.420%–0.484% 2/9/17 1,201,010 1,200,014 United States Treasury Bill 0.446%–0.516% 2/16/17 946,000 944,980 United States Treasury Bill 0.481% 2/23/17 864,000 863,032 United States Treasury Bill 0.481%–0.491% 3/2/17 800,000 799,019 United States Treasury Bill 0.471%–0.522% 3/9/17 568,522 567,786 United States Treasury Bill 0.487% 3/16/17 149,830 149,618 United States Treasury Bill 0.501% 3/23/17 250,000 249,611 United States Treasury Bill 0.612% 6/1/17 625,000 623,073 2 United States Treasury Floating Rate Note 0.575% 1/31/17 300,287 300,286 2 United States Treasury Floating Rate Note 0.568% 7/31/17 100,000 99,971 2 United States Treasury Floating Rate Note 0.659% 10/31/17 100,000 99,890 2 United States Treasury Floating Rate Note 0.763% 1/31/18 135,000 135,049 2 United States Treasury Floating Rate Note 0.661% 10/31/18 500,000 500,009 Total U.S. Government and Agency Obligations (Cost $14,951,507) Total Investments (104.5%) (Cost $14,951,507) Other Assets and Liabilities-Net (-4.5%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 Adjustable-rate security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities.
